        Case 6:20-cv-00762 Document 1 Filed 04/30/20 Page 1 of 6 PageID 1



                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

EVELYN ROSADO,
                                                             CASE NO.: 6:20-CV-_______-ORL__________
        Plaintiff,

v.

ARAMARK UNIFORM & CAREER
APPAREL GROUP, LLC,

       Defendant.
___________________________________/

                               COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, EVELYN ROSADO (“Rosado”), by and through her undersigned counsel, hereby files

suit against Defendant, ARAMARK UNIFORM & CAREER APPAREL GROUP, LLC, a foreign profit

corporation (“Aramark” or “Defendant”). In support thereof, ROSADO alleges the following:

                                          Jurisdiction and Venue

        1.         This is an action for violations of the Family and Medical Leave Act (“FMLA”). 29. U.S.C.

§§ 2601, et seq., and damages in excess of $30,000.00, exclusive of interests, costs, and attorney’s fees,

and is within the subject matter of this Court.

        2.         Plaintiff Rosado brings the following claims against Defendant for its unlawful

termination of Plaintiff, alleging: (1) retaliation in violation of the FMLA.

        3.         Venue is proper in this Court because the all of the claims of unlawful employment

practices arose in Orlando, Orange County, Florida, and because Defendant operates and does

business in Orlando, Orange County, Florida.

                                                   Parties

        4.         Rosado is an individual who is, and at all times material hereto was, a resident of Polk

County, Florida.
           Case 6:20-cv-00762 Document 1 Filed 04/30/20 Page 2 of 6 PageID 2



           5.    Defendant Aramark Uniform & Career Apparel Group, LLC (“Aramark”) is a Delaware

Limited Liability company that is authorized to and conducts business in Orlando, Orange County,

Florida.

           6.    At all material times, Defendant Aramark employed at least 50 employees within

Orlando, Orange County, Florida. Therefore, Defendant is a statutory employer under the FMLA and is,

therefore, subject to the FMLA.

                                 Exhaustion of Administrative Remedies

           7.    Rosado has exhausted all administrative remedies available to her and related

prerequisites prior to filing this lawsuit.

           8.    All other conditions precedent to the commencement of this action have been

satisfied or waived.

                                        General Factual Allegations

           9.    Rosado worked for Defendant for over sixteen (16) years as a dedicated and loyal

employee, until she was unlawfully terminated on February 28, 2019.

           10.   Rosado was hired by Aramark in or about 2003, as a Production Supervisor in the

Orlando, Florida facility.

           11.   At all times during her employment, Rosado was fully qualified for her position.

           12.   Throughout her employment, Rosado was considered an exemplary employee who

was respected and appreciated by her supervisors, managers and co-employees.

           13.   Due to a diagnosis of cancer, Rosado was absent from work from September 26, 2017

to November 14, 2017 using a combination of paid time off and FMLA leave. Prior to Rosado’s FMLA

leave she was consistently determined to be performing her job in a satisfactory manner.

           14.   Immediately following Rosado’s FMLA leave ending on November 14, 2017, her

supervisor, Mark Thomas began subjecting Rosado to unwarranted disciplinary actions.



                                                    2
        Case 6:20-cv-00762 Document 1 Filed 04/30/20 Page 3 of 6 PageID 3



        15.     On or about May 3, 2018, an hourly employee made an offensive comment to Rosado

which she reported to her supervisor. Although the employee was disciplined for the offensive

comment, Rosado was also subjected to a written warning on May 8, 2018 for a comment she made

about not wanting to come to work because of the offensive comment.

        16.     Then on May 18, 2018, Rosado was issued a final written warning for posting a note on

the bulletin board in her office reminding her of the offensive comment that was made to her by the

hourly employee.

        17.     On October 25, 2018, Rosado received a Letter of Expectation (“LOE”) from her direct

supervisor based on alleged performance deficiencies and that her performance would be re-

evaluated every thirty (30) days for the next three (3) months.

        18.     On November 26, 2018, Rosado received another LOE stating that her performance

was not improving sufficiently. At that time, Rosado became aware that her supervisor was looking for

someone to fill her position.

        19.     On January 15, 2019, Rosado received another LOE providing that she was still not

improving her performance.

        20.     On February 13, 2019, Rosado became ill and her treating physician told her she would

have to take medical leave until February 27, 2019. Ms. Rosado provided a note from her treating

physician to her employer.

        21.     On February 18, 2019, less than a week after Rosado went out on medical leave,

General Manager, Joshua Lange sent an e-mail to employees providing, “effective immediately, Evelyn

Rosado is no longer supporting production. Miguel Laracuente will take over Evelyn’s duties on

second shift temporarily.”

        22.     On February 28, 2019, Rosado obtained a certification from her treating physician that

she could return to work that day without restrictions. Rosado provided the certification to her

employer upon her return to work.

                                                    3
         Case 6:20-cv-00762 Document 1 Filed 04/30/20 Page 4 of 6 PageID 4



        23.      Rosado started working on February 28, 2019 at 12:30 p.m. and at approximately 1:00

p.m. her supervisor told her to pick up her belongings and go to the General Manager’s office.

        24.      At that time, Rosado was presented with a final LOE providing that her performance

had not improved sufficiently and that her employment was terminated effective immediately.

        25.      The alleged basis for Rosado’s termination was that her overall performance was not

at the required level.

                                   Count I: Retaliation in Violation
                                 of the Family and Medical Leave Act

        26.      Rosado realleges and incorporates by reference paragraphs 1 through 25 above as if

fully set forth herein.

        27.      Rosado was diagnosed with cancer, which qualified her as eligible to enact her rights

under the FMLA.

        28.      Rosado met all other prerequisites to qualify for FMLA protection.

        29.      Rosado informed Defendant of her cancer diagnosis on or about September 26, 2017

and spent until November 14, 2017 on FMLA leave.

        30.      Immediately following her diagnosis and taking FMLA leave, Defendant began to

subject Rosado to false disciplinary actions ultimately culminating in three LOEs that threatened her

with termination

        31.      On February 13, 2019, Rosado became ill and her treating physician informed her that

she would need to take medical leave until February 27, 2019. Rosado took FMLA leave from February

13, 2019 until February 27, 2019.

        32.      Rosado’s treating physician provided her a certification that she could return to work

without restrictions on February 28, 2019.




                                                    4
        Case 6:20-cv-00762 Document 1 Filed 04/30/20 Page 5 of 6 PageID 5



        33.      Rosado returned to work on February 28, 2019 at 12:30 p.m. and at approximately 1:00

p.m. she was told by her supervisor to gather her belongings and go to the office of the General

Manager.

        34.      When in the office of the General Manager, Rosado was given a final LOE and told that

she was terminated.

        35.      Immediately after returning from FMLA, Defendant terminated Rosado.

        36.      Rosado engaged in protected activity when she took FMLA leave.

        37.      Rosado has suffered an adverse employment action due to Defendant’s retaliation

against her.

        38.      Defendant willfully violated the FMLA.

        39.      Defendant did not have a legitimate, non-retaliatory, reason for terminating Plaintiff.

        40.      As a direct and proximate cause of Defendant’s retaliatory conduct, Rosado has

suffered damages, including back pay, front pay, and lost benefits, as well as compensatory damages

for emotional distress, mental pain and suffering, and loss of enjoyment of life.

        41.      As a result of Defendant’s actions, Rosado has engaged the services of the

undersigned counsel and is obligated to pay them a reasonable fee for their services.

        WHEREFORE, Plaintiff, Rosado, respectfully prays for entry of a judgment against Defendant for

the following:

                 a.      Compensatory damages for lost wages, benefits, and any other applicable

                         remuneration;

                 b.      Other compensatory damages as permitted by law, including damages for

                         emotional distress and suffering;

                 c.      Front pay in lieu of reinstatement;

                 d.      Prejudgment interest;

                 e.      Attorney’s fees and costs; and

                                                    5
                 Case 6:20-cv-00762 Document 1 Filed 04/30/20 Page 6 of 6 PageID 6



                        f.       Such other and further relief as the Court deems just and proper.

                                                  Demand for Jury Trial

                Plaintiff, Rosado, respectfully demands a trial by jury on all issues so triable.

                DATED this 30th day of April 2020.

                                                          Respectfully submitted,

                                                          BURRUEZO & BURRUEZO, PLLC

                                                          /s/ Carlos J. Burruezo, Esq.
                                                          CARLOS J. BURRUEZO, ESQ.
                                                          Florida Bar Number 843458
                                                          carlos@burruezolaw.com
                                                          docketing@burruezolaw.com
                                                          BERTHA L. BURRUEZO, ESQ.
                                                          Florida Bar Number 596973
                                                          bertha@burruezolaw.com
                                                          DEBORAH E. FRIMMEL, ESQ.
                                                          Florida Bar Number 93970
                                                          deborah@burruezolaw.com
                                                          911 Outer Road
                                                          Orlando, Florida 32814
                                                          Office: 407.754.2904
                                                          Facsimile: 407.754.2905

                                                          Attorneys for Plaintiff, EVELYN ROSADO




4838-6777-1579, v. 1




                                                              6
